WHEELER, District Judge.
This importation is of olive pits ground. They are not edible. They were assessed under section 4, against a protest that they come under paragraph 24 of the act of 1890, which provides for—
“Drugs, such as barks, beans, berries, balsams, buds, bulbs and bulbous roots and excrescences, such as nut galls, fruits, flowers, dried fibre grains, gums, and gum resins, herbs, leaves, lichens, mosses, nuts, roots and stems, spices, vegetables, seeds (aromatic, not garden seeds), and seeds of morbid growth, weeds, woods used expressly for dyeing, and dried insects, any of the foregoing which are not edible, but which have been advanced in value, or condition, by refining, or grinding, or by other process of manufacture.”
It seems to fall within this class, as not edible, but advanced in manufacture by grinding.
Decision reversed.